DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,106,772 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

17/461,194 (current application), claim 1
11,106,772, claim 1
piezo haptic keyboard and touchpad user identification system of an information handling system comprising:
A piezo haptic keyboard and touchpad user identification system of an information handling system comprising:
a piezo haptic keyboard controller operably connected to a plurality of piezo electric elements situated beneath a plurality of keys of the piezo haptic keyboard and beneath a touchpad;
 a piezo haptic keyboard controller operably connected to a plurality of piezo electric elements situated beneath a plurality of keys of the piezo haptic keyboard and beneath a touchpad;
the piezo haptic keyboard controller to detect initial haptic hardware typing or touch behavior parameters describing characteristics of a plurality of deformations of the plurality of piezo electric elements during an initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad;
the piezo haptic keyboard controller detecting initial haptic hardware typing or touch behavior parameters describing characteristics of a plurality of deformations of the plurality of piezo electric elements during an initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad; 
a processor executing machine readable code instructions to identify, via machine learning, a set of values for a combination of a plurality of the haptic hardware typing or touch behavior parameters describing characteristics of a plurality of deformations of the plurality of piezo electric elements that match the initial haptic hardware typing or touch behavior parameters learned from the initial period of interaction by the authorized user with the piezo haptic keyboard and the touchpad
 the processor executing machine readable code instructions to: identify, via machine learning, an initial repeated pattern of an initial set of values for a combination of a plurality of the initial haptic hardware typing or touch behavior parameters reoccurring during the initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad; and associate the initial repeated pattern of the initial set of values for the combination of the plurality of the initial haptic hardware typing or touch behavior parameters with the authorized user as an authorized user personal typing profile





17/461,194 (current application), claim 2
11,106,772, claim 1
The piezo haptic keyboard and touchpad user identification system of claim 1, wherein an authorized user personal typing profile is generated for the authorized user from at least the detected initial haptic hardware typing or touch behavior parameters describing characteristics of a plurality of deformations of the plurality of piezo electric elements.
the initial repeated pattern of the initial set of values for the combination of the plurality of the initial haptic hardware typing or touch behavior parameters with the authorized user as an authorized user personal typing profile


17/461,194 (current application), claim 3
11,106,772, claim 1
The piezo haptic keyboard and touchpad user identification system of claim 1 further comprising: the processor to associate the initial haptic hardware typing or touch behavior parameters with the authorized user via an authorized user personal typing profile.
associate the initial repeated pattern of the initial set of values for the combination of the plurality of the initial haptic hardware typing or touch behavior parameters with the authorized user as an authorized user personal typing profile



17/461,194 (current application), claim 4
11,106,772, claim 1
The piezo haptic keyboard and touchpad user identification system of claim 1 further comprising: -62 -Attorney Docket No.: DC-116294-1C the processor to receive an authenticating user input identifying the authorized user of the information handling system and associate the authorized user with an authorized user personal typing profile. of detected initial haptic hardware typing or touch behavior parameters describing characteristics of a plurality of deformations of the plurality of piezo electric elements
identify, via machine learning, an initial repeated pattern of an initial set of values for a combination of a plurality of the initial haptic hardware typing or touch behavior parameters reoccurring during the initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad; and associate the initial repeated pattern of the initial set of values for the combination of the plurality of the initial haptic hardware typing or touch behavior parameters with the authorized user as an authorized user personal typing profile


17/461,194 (current application), claim 5
11,106,772, claim 2
The piezo haptic keyboard and touchpad user identification system of claim 2 further comprising: the processor receiving a physical surroundings indicator from an operably connected environmental sensor during the initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad; and wherein the authorized user personal typing profile further includes a value for the physical surroundings indicator.
 The piezo haptic keyboard and touchpad user identification system of claim 1 further comprising: the processor receiving a physical surroundings indicator from an operably connected environmental sensor during the initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad; and wherein the initial repeated pattern of the initial set of values further includes a value for the physical surroundings indicator.



17/461,194 (current application), claim 6
11,106,772, claim 4
The piezo haptic keyboard and touchpad user identification system of claim 2 further comprising: the processor recording a software application usage metric during the initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad; and wherein the authorized user personal typing profile includes the software application usage metric indicating an operating software application
The piezo haptic keyboard and touchpad user identification system of claim 1 further comprising: the processor recording a software application usage metric during the initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad; and wherein the initial repeated pattern of the initial set of values includes the software application usage metric indicating an operating software application.



17/461,194 (current application), claim 7
11,106,772, claim 5
The piezo haptic keyboard and touchpad user identification system of claim 2 further comprising: the processor receiving a user-defined haptic keyboard setting during the initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad; and wherein the authorized user personal typing profile includes the user-defined haptic keyboard setting.
The piezo haptic keyboard and touchpad user identification system of claim 1 further comprising: the processor receiving a user-defined haptic keyboard setting during the initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad; and wherein the initial repeated pattern of the initial set of values includes the user-defined haptic keyboard setting.


17/461,194 (current application), claim 8
11,106,772, claim 6
The piezo haptic keyboard and touchpad user identification system of claim 1 further comprising: -63 -Attorney Docket No.: DC-116294-1C the piezo haptic keyboard controller detecting an updated haptic hardware typing or touch behavior parameter value during a later period of interaction with the piezo haptic keyboard and the touchpad; the processor determining the updated haptic hardware typing or touch behavior parameter value differs from a value for the corresponding initial haptic hardware typing or touch behavior parameters describing characteristics of the plurality of deformations of the plurality of piezo electric elements by a preset threshold percentage; and the processor denying access to the information handling system.
The piezo haptic keyboard and touchpad user identification system of claim 1 further comprising: the piezo haptic keyboard controller detecting an updated haptic hardware typing or touch behavior parameter value during a later period of interaction between the authorized user and the piezo haptic keyboard and the touchpad; the processor determining the updated haptic hardware typing or touch behavior parameter value differs from a value for a corresponding initial haptic hardware typing or touch behavior parameter in the initial repeated pattern of the authorized user personal typing profile by a preset threshold percentage; and the processor denying access to the information handling system.



17/461,194 (current application), claim 9
11,106,772, claim 8
A method of user identification based on piezo haptic keyboard operation dynamics comprising:
A method of user identification based on piezo haptic keyboard and touchpad operation dynamics comprising:
 detecting, via a piezo haptic keyboard controller operably connected to a plurality of piezo electric elements situated beneath a plurality of keys of a piezo haptic keyboard, a recorded haptic hardware typing behavior parameter value describing interaction between a user and a piezo haptic keyboard;
detecting, via a piezo haptic keyboard controller operably connected to a plurality of piezo electric elements situated beneath a plurality of keys of a piezo haptic keyboard and beneath a touchpad, a recorded haptic hardware typing or touch behavior parameter value describing interaction between a user and a piezo haptic keyboard or a touchpad; 
determining, via a processor, that the recorded haptic hardware typing behavior parameter value differs by a preset threshold percentage from a preset haptic hardware typing behavior parameter value within an authenticated user personal typing profile associated with an authenticated user;
Determining, via a processor, that the recorded haptic hardware typing or touch behavior parameter value differs by a preset threshold percentage from a preset haptic hardware typing or touch behavior parameter value within an authenticated user personal typing profile associated with an authenticated user;
wherein the authenticated user personal typing profile includes initial haptic hardware typing behavior parameters describing characteristics of a plurality of deformations of the plurality of piezo electric elements identified by the processor, via machine learning;
wherein the authenticated user personal typing profile includes an initial repeated pattern of an initial set of values for a combination of a plurality of initial haptic hardware typing or touch behavior parameters identified by the processor, via machine learning;
denying the user access to the information handling system.
denying the user access to the information handling system.



17/461,194 (current application), claim 10
11,106,772, claim 9
The method of claim 9 further comprising: prompting and receiving, via a graphical user interface, an updated authenticating user input identifying an authorized user of the information handling system; and restoring access of the information handling system to the user.
The method of claim 8 further comprising: prompting and receiving, via a graphical user interface, an updated authenticating user input identifying an authorized user of the information handling system; and restoring access of the information handling system to the user.



17/461,194 (current application), claim 11
11,106,772, claim 10
The method of claim 9, wherein the haptic hardware typing behavior parameters describe a location on the piezo electric element of a downward force applied by the authorized user to deform one of the plurality of piezo electric elements.
The method of claim 8, wherein the haptic hardware typing or touch behavior parameters describe a location on the piezo electric element of a downward force applied by the authorized user to deform one of the plurality of piezo electric elements.


17/461,194 (current application), claim 12
11,106,772, claim 11
The method of claim 9, wherein the haptic hardware typing behavior parameters describe a duration of a downward force applied by the authorized user to deform one of the plurality of piezo electric elements.
The method of claim 8, wherein the haptic hardware typing or touch behavior parameters describe a duration of a downward force applied by the authorized user to deform one of the plurality of piezo electric elements.



17/461,194 (current application), claim 13
11,106,772, claim 12
The method of claim 9, wherein the haptic hardware typing behavior parameters describe a typing speed.
The method of claim 8, wherein the haptic hardware typing or touch behavior parameters describe a typing speed.


17/461,194 (current application), claim 14
11,106,772, claim 13
The method of claim 9, wherein the haptic hardware typing behavior parameters describe a placement of the palms of the user with respect to the piezo electric element.
The method of claim 8, wherein the haptic hardware typing or touch behavior parameters describe a placement of the palms of the user with respect to the piezo electric element.


17/461,194 (current application), claim 15
11,106,772, claim 14
The method of claim 9, wherein the haptic hardware typing behavior parameters describe a repeated erroneous stroke for a specific key within the piezo haptic keyboard.
The method of claim 8, wherein the haptic hardware typing or touch behavior parameters describe a repeated erroneous stroke for a specific key within the piezo haptic keyboard.



17/461,194 (current application), claim 16
11,106,772, claim 15
A piezo haptic keyboard and touchpad user identification system of an information handling system comprising:
A piezo haptic keyboard and touchpad user identification system of an information handling system comprising:
a piezo haptic keyboard controller operably connected to a plurality of piezo electric elements situated beneath a plurality of keys of the piezo haptic keyboard and beneath a touchpad
a piezo haptic keyboard controller operably connected to a plurality of piezo electric elements situated beneath a plurality of keys of the piezo haptic keyboard and beneath a touchpad
the piezo haptic keyboard controller to detect initial haptic hardware typing or touch behavior parameters describing characteristics of a plurality of deformations of the plurality of piezo electric elements during an initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad;
the piezo haptic keyboard controller detecting initial haptic hardware typing or touch behavior parameters describing characteristics of a plurality of deformations of the plurality of piezo electric elements during an initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad;
a processor executing machine readable code instructions to identify the authorized user, via machine learning, by matching a set of values for a combination of a plurality of the haptic hardware typing or touch behavior parameters describing characteristics of a plurality of deformations of the plurality of piezo electric elements to the initial haptic hardware typing or touch behavior parameters learned from the initial period -65 -Attorney Docket No.: DC-116294-1C of interaction by the authorized user with the piezo haptic keyboard and the touchpad;
the processor executing machine readable code instructions to: identify, via machine learning, an initial repeated pattern of an initial set of values for a combination of a plurality of the initial haptic hardware typing or touch behavior parameters reoccurring during the initial period of interaction between the authorized user and the piezo haptic keyboard and the touchpad; 
 associate the initial repeated pattern with the authorized user in an authenticated user personal typing profile; 
the piezo haptic keyboard controller to detect an updated set of haptic hardware typing or touch behavior parameter values during a later period of interaction with the piezo haptic keyboard and the touchpad;
the piezo haptic keyboard controller detecting an updated haptic hardware typing or touch behavior parameter value during a later period of interaction between the authorized user and the piezo haptic keyboard and the touchpad;
the processor to determine that the updated haptic hardware typing or touch behavior parameter values differ from the set of values for the corresponding initial haptic hardware typing or touch behavior parameter values describing characteristics of the plurality of deformations of the plurality of piezo electric elements by a preset threshold percentage of parameter values; and
the processor determining the updated haptic hardware typing or touch behavior parameter value differs from a value for a corresponding initial haptic hardware typing or touch behavior parameter in the initial repeated pattern by a preset threshold percentage; and 
 the processor to deny access to the information handling system.
 the processor denying access to the information handling system.


17/461,194 (current application), claim 17
11,106,772, claim 16
The piezo haptic keyboard and touchpad user identification system of claim 16 further comprising: the processor to prompt and receive an updated authenticating user input identifying an authorized user of the information handling system; and the processor to restore access to the information handling system and update the authenticated user personal typing profile.
 The piezo haptic keyboard and touchpad user identification system of claim 15 further comprising: the processor prompting and receiving an updated authenticating user input identifying an authorized user of the information handling system; and the processor restoring access to the information handling system and update the authenticated user personal typing profile.


17/461,194 (current application), claim 18
11,106,772, claim 17
The piezo haptic keyboard and touchpad user identification system of claim 17 further comprising: the processor to identify, via machine learning, an updated pattern of the updated set of values for describing characteristics of the plurality of deformations of the plurality of piezo electric elements including a portion of the plurality of the initial haptic hardware typing or touch behavior parameters and a portion of the updated haptic hardware typing or touch behavior parameters; and the processor associating the authorized user with the updated pattern of the updated set of values.
The piezo haptic keyboard and touchpad user identification system of claim 16 further comprising: the processor identifying, via machine learning, an updated repeated pattern of an updated set of values for a combination including a plurality of the initial haptic hardware typing or touch behavior parameters and the updated haptic hardware typing or touch behavior parameters; and the processor associating the authorized user with the updated repeated pattern.


17/461,194 (current application), claim 19
11,106,772, claim 19
The piezo haptic keyboard and touchpad user identification system of claim 16, wherein the initial haptic hardware typing or touch behavior parameters describe a time period elapsing between clicks of a double click of the touchpad.
The piezo haptic keyboard and touchpad user identification system of claim 15, wherein the initial haptic hardware typing or touch behavior parameters describe a time period elapsing between clicks of a double click of the touchpad.


17/461,194 (current application), claim 20
11,106,772, claim 20
The piezo haptic keyboard and touchpad user identification system of claim 16, wherein the initial haptic hardware typing or touch behavior parameters describe a downward force applied by the authorized user to deform one of the plurality of piezo electric elements.
The piezo haptic keyboard and touchpad user identification system of claim 15, wherein the initial haptic hardware typing or touch behavior parameters describe a downward force applied by the authorized user to deform one of the plurality of piezo electric elements.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628                                                                                                                                                                                                        

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628